                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 TERRANCE COLLIER,                             )
                                               )
        Plaintiff,                             )
                                               )
 vs.                                           )   CIVIL ACTION NO. 1:18-cv-378-TFM-B
                                               )
 CYNTHIA D. STEWART, et al.,                   )
                                               )
        Defendants.                            )

                                        JUDGMENT

       In accordance with the order entered on this date adopting the Recommendation of the

Magistrate Judge, it is ORDERED, ADJUDGED, and DECREED that Plaintiff’s claims are

hereby DISMISSED without prejudice.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure

       DONE and ORDERED this the 8th day of March 2019.

                                           /s/Terry F. Moorer
                                           TERRY F. MOORER
                                           UNITED STATES DISTRICT JUDGE




                                         Page 1 of 1
